Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021 has been entered.
 Response to Amendment
The amendment filed October 22, 2021 has been entered. Claims 1-3, 13-18, 21-25, 27-29, 31-32 are pending in the application. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Final Office Action mailed July 27, 2021.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 14-18, 21-25, 27-29, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Korsten (US 2004/0082644) in view of Sage (US 5935598) as evidenced by Carter (2006/0013866).
Regarding claim 1, Korsten discloses a method of treating chronic intestinal pseudo-obstruction in a subject in need thereof (Para 0002), the method comprising: administering by transdermal patch delivery a therapeutically effective amount of a pharmaceutical composition comprising a drug combination consisting of neostigmine and glycopyrrolate to a subject to relieve chronic constipation (Para 0026), wherein the neostigmine and the glycopyrrolate are present in a ratio of from 2.5:1 to 10:1 by weight (Para 0028), and wherein the transdermal patch delivery comprises placing one or more patches, collectively impregnated with the therapeutically effective amount of the pharmaceutical composition, on the subject's skin (Para 0058, lines 1-5; Para 0082).
Korsten is silent regarding administering by iontophoresis and wherein each of the one or more patches is paired with a lead, and delivering an electric current through the lead for each of the one or more patches to drive the therapeutically effective amount of the drug combination across the subject's skin barrier into the subject's microvasculature.
Sage teaches a method of treating a bowel condition comprising administering pharmaceutical compositions by iontophoresis (Col 17, lines 13-26) wherein the iontophoresis comprises placing one or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of transdermal patch delivery disclosed by Korsten to instead be delivered by iontophoresis comprising one or more patches and leads as taught by Sage in order to reduce variability associated with passive transdermal administration and provide more control with delivery of a therapeutic (Col 3, lines 52-60).
Examiner notes that while Sage does not specifically teach delivering neostigmine and glycopyrrolate with iontophoresis, it is evident by Carter in paragraphs 0022 and 0036 that these drugs are compatible with iontophoresis. Thus, one of ordinary skill would be motivated to modify the method of Korsten with that of Sage with a reasonable expectation of success.
Regarding claim 2, the modified invention of Korsten and Sage further discloses the ratio of the neostigmine to the glycopyrrolate is about 5:1 by weight (Para 0028 -Korsten).
Regarding claim 3, the modified invention of Korsten and Sage further discloses the chronic intestinal pseudo-obstruction is a result of spinal cord injury, and wherein the spinal cord injury results in paraplegia or quadriplegia (Para 0029 -Korsten).
Regarding claim 14, the modified invention of Korsten and Sage further discloses the one or more patches (10, 20, Fig 1 -Sage) are impregnated with up to 15 mg of the neostigmine and up to 3 mg of the glycopyrrolate (Based on the therapeutic doses of the two drugs, the patches must contain at least 0.1mg to 5mg of neostigmine and 0.1 to 2.5mg of glycopyrrolate (Para 0110; Para 0111 -Korsten)).

Regarding claim 16, the modified invention of Korsten and Sage further discloses the one or more patches (10, 20, Fig 1 -Sage) are impregnated with up to 0.07 mg of the neostigmine per kilogram of the subject's weight and up to 0.014 mg of the glycopyrrolate per kilogram of the subject's weight (Based on the therapeutic doses of the two drugs when administered based on body weight, the patches must contain at least 0.0014 mg per kg to 0.071mg per kg of neostigmine and 0.0014 mg per kg to 0.038mg per kg of glycopyrrolate (Para 0110; Para 0111 -Korsten)).
Regarding claim 17, the modified invention of Korsten and Sage further discloses the one or more patches (10, 20, Fig 1 -Sage) are impregnated with up to 0.05 mg of the neostigmine per kilogram of the subject's weight and up to 0.01 mg of the glycopyrrolate per kilogram of the subject's weight (Based on the therapeutic doses of the two drugs when administered based on body weight, the patches must contain at least 0.0014 mg per kg to 0.071mg per kg of neostigmine and 0.0014 mg per kg to 0.038mg per kg of glycopyrrolate (Para 0110; Para 0111 -Korsten)).
Regarding claim 18, the modified invention of Korsten and Sage further discloses the iontophoresis delivers the therapeutically effective amount of the pharmaceutical composition (Col 3, lines 60-67 -Sage) at 0.1 mg to 5 mg of the neostigmine per minute and 0.1 mg to 2.5 mg of the glycopyrrolate per minute (Para 107 -Korsten).
Regarding claim 21, the modified invention of Korsten and Sage further discloses the chronic intestinal pseudo-obstruction is a result of one or more of chronic constipation, idiopathic abdominal distension, abdominal pain, abdominal cramps, irritable bowel syndrome, megacolon associated with hyperthyroidism, hypomotility of the colon associated with diabetes mellitus, a neurological disorder, a 
Regarding claim 22, the modified invention of I Korsten and Sage further discloses the administration occurs at least one time per week over a period of at least one month (Para 0026 -Korsten).
Regarding claim 23, the modified invention of Korsten and Sage further discloses the period is at least six months (Para 0026 -Korsten).
Regarding claim 24, the modified invention of Korsten and Sage further discloses the administration occurs at least three times per week over a period of at least one month (Para 0026 -Korsten).
Regarding claim 25, the modified invention of Korsten and Sage further discloses bowel evacuation occurs thirty-six minutes or less after the administration (Para 0152, lines 6-9 -Korsten).
Regarding claim 27, Korsten discloses a method of treating chronic intestinal pseudo-obstruction in a subject in need thereof (Para 0002), the method comprising: administering by transdermal patch delivery a therapeutically effective amount of a pharmaceutical composition comprising a drug combination consisting of neostigmine and glycopyrrolate to a subject to relieve chronic constipation (Para 0026), wherein the neostigmine and the glycopyrrolate are present in a ratio of from 2.5:1 to 10:1 by weight (Para 0028), and wherein the transdermal patch delivery comprises placing one or more patches, collectively impregnated with the therapeutically effective amount of the pharmaceutical composition, on the subject's skin (Para 0058, lines 1-5; Para 0082), and wherein the administration occurs at least one time per week over a period of at least one month (Para 0026).

Sage teaches a method of treating a bowel condition comprising administering pharmaceutical compositions by iontophoresis (Col 17, lines 13-26) wherein the iontophoresis comprises placing one or more patches (10, 20, Fig 1), collectively impregnated with the therapeutically effective amount of the pharmaceutical composition, on the subject's skin (Col 14, lines 20-29), wherein each of the one or more patches is paired with a lead (14, 24, Fig 1), and delivering an electric current through the lead for each of the one or more patches to drive the therapeutically effective amount of the drug combination across the subject's skin barrier into the subject's microvasculature (Col 3, lines 60-67; Col 14, lines 14-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of transdermal patch delivery disclosed by Korsten to instead be delivered by iontophoresis as taught by Sage in order to reduce variability associated with passive transdermal administration and provide more control with delivery of a therapeutic (Col 3, lines 52-60).
Examiner notes that while Sage does not specifically teach delivering neostigmine and glycopyrrolate with iontophoresis, it is evident by Carter in paragraphs 0022 and 0036 that these drugs are compatible with iontophoresis. Thus, one of ordinary skill would be motivated to modify the method of Korsten with that of Sage with a reasonable expectation of success.
Regarding claim 28, the modified invention of Korsten and Sage further discloses the one or more patches (10, 20, Fig 1 -Sage) are impregnated with up to 15 mg of the neostigmine and up to 3 mg of the glycopyrrolate (Based on the therapeutic doses of the two drugs, the patches must contain at least 0.1mg to 5mg of neostigmine and 0.1 to 2.5mg of glycopyrrolate (Para 0110; Para 0111 -Korsten)).

Regarding claim 31, the modified invention of Korsten and Sage discloses all of the elements of the invention as discussed above. Korsten discloses bowel evacuation occurs thirty- six minutes or less after IV administration of Neostigmine and glycopyrrolate (Para 0152, lines 6-9), but is silent regarding bowel evacuation time with administration by transdermal patch or iontophoresis.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to ensure bowel evacuation occurs in thirty- six minutes or less after administration because Applicant has not disclosed that bowel evacuation occurring in thirty- six minutes or less after administration provides an advantage, is used for a particular purpose, or solves a stated problem.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Korsten and Sage to have the specified bowel evacuation time because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 32, Korsten discloses a method of treating chronic intestinal pseudo-obstruction in a subject in need thereof (Para 0002), the method comprising: administering by transdermal patch delivery a therapeutically effective amount of only neostigmine and glycopyrrolate to the subject to relieve chronic constipation, and wherein a ratio of the neostigmine to the glycopyrrolate is 2.5:1 to 10:1 by weight (Para 0028).
Korsten is silent regarding administering by iontophoresis and wherein bowel evacuation occurs thirty-six minutes or less after the administration.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of transdermal patch delivery disclosed by Korsten to instead be delivered by iontophoresis as taught by Sage in order to reduce variability associated with passive transdermal administration and provide more control with delivery of a therapeutic (Col 3, lines 52-60).
Examiner notes that while Sage does not specifically teach delivering neostigmine and glycopyrrolate with iontophoresis, it is evident by Carter in paragraphs 0022 and 0036 that these drugs are compatible with iontophoresis. Thus, one of ordinary skill would be motivated to modify the method of Korsten with that of Sage with a reasonable expectation of success.
the modified invention of Korsten and Sage discloses all of the elements of the invention as discussed above. Korsten discloses bowel evacuation occurs thirty- six minutes or less after IV administration of Neostigmine and glycopyrrolate (Para 0152, lines 6-9), but is silent regarding bowel evacuation time with administration by transdermal patch or iontophoresis.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to ensure bowel evacuation occurs in thirty- six minutes or less after administration because Applicant has not disclosed that bowel evacuation occurring in thirty- six minutes or less after administration provides an advantage, is used for a particular purpose, or solves a stated problem.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Korsten and Sage to have the specified bowel evacuation .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Korsten (US 2004/0082644) in view of Sage (US 5935598) and further in view of Manal (“Scientific Basis for the Use of Modalities on Sports Medicine).
Regarding claim 13, the modified invention of Korsten and Sage discloses all of the elements of the invention as discussed above. The modified invention is silent regarding delivering the electric current through the lead comprises delivering a positive current of about 4.0 mA per minute for about 10 minutes. 
Manal teaches delivering a therapeutic by iontophoresis wherein the electric current is delivered through the lead at a positive current of about 4.0 mA per minute for about 10 minutes (Page 807, Para 2, lines 3-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ieni, Imran, and Korsten to have the electric current being delivered at 4.0 mA per minute for 10 min in order to achieve the optimal dosage response (Page 807, Para 2, lines 3-10).
Response to Arguments
	Applicant’s arguments regarding Ieni not disclosing a method of bowel care has been full considered but is moot in view of the current rejection that relies on Korsten and Sage to teach the limitations of claim 1.
Applicant’s arguments regarding the onset of action of the therapeutic effects is not delayed is an unexpected result has been full considered but is not persuasive. As stated previously, Hu teaches that transdermal delivery reduces systematic side effects. Hu also teaches that there is a direct dependence of drug delivery to the applied current which can be programmed for a specific delivery 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTARIUS S DANIEL/
Examiner, Art Unit 3783                                                                                                                                                                                         /TIFFANY LEGETTE/Primary Examiner, Art Unit 3783